Judge BRIGGS,
specially concurring.
I concur in the judgment, but under an analysis somewhat different than that stated in the majority opinion.
State Farm issued a policy to Coffman that excluded any bodily injury liability coverage for household members. After the decision of our supreme court in Meyer v. State Farm Mutual Automobile Insurance Co., 689 P.2d 585 (Colo.1984) State Farm issued an endorsement to the policy which provided liability coverage for household members to $25,-000 per person. The policy was renewed with this endorsement on more than one occasion.
Section 10-4-720(1) C.R.S. (1987 Repl.Yol. 4A) requires approval by the State Insurance Commissioner for a reduction in coverage. In my view, the endorsement changing the policy from no coverage to $25,000, even if necessitated by the Meyer decision, is not a “reduction” in coverage under § 10-4-720(1) which requires the commissioner’s approval. *859For this reason, I would affirm the decision of the trial court finding the endorsement valid.